Name: Commission Regulation (EEC) No 2350/85 of 16 August 1985 concerning the stopping of fishing for haddock by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 85 Official Journal of the European Communities No L 219/27 COMMISSION REGULATION (EEC) No 2350/85 of 16 August 1985 concerning the stopping of fishing for haddock by vessels flying the flag of the Netherlands the flag of the Netherlands or registered in the Netherlands, have reached the quota allocated for 1985, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 800/85 (4), provides for haddock quotas for 1985 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of haddock in the waters of ICES divisions II a (EC zone), IV, by vessels flying HAS ADOPTED THIS REGULATION : Article 1 Catches of haddock in the waters of ICES divisions II a (EC zone), IV, by vessels flying the flag of the Netherlands or registered in the Netherlands, are deemed to have exhausted the quota allocated to the Netherlands for 1985. Fishing for haddock in the waters of ICES divisions II a (EC zone), IV, by vessels flying the flag of the Netherlands or registered in the Netherlands, is prohi ­ bited, as well as the retention on board, the tranship ­ ment and the landing of such stocks captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7. 1982, p. 1 . 0 OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 1 , 1 . 1 . 1985, p. 1 . (4) OJ No L 89, 29 . 3 . 1985, p. 4.